993 F.2d 1537
66 Fair Empl.Prac.Cas. (BNA) 768
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gwendolyn L. GROOMS, Plaintiff-Appellant,v.MOBAY CHEMICAL CORPORATION, Defendant-Appellee,andRobert HOGUET, Defendant.
No. 91-2752.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 20, 1993May 17, 1993

Appeal from the United States District Court for the District of South Carolina, at Charleston.  David C. Norton, District Judge.  (CA-88-2237-2-18)
Gwendolyn L. Grooms, Appellant Pro Se.
Stephen Peterson Groves, Sr., Lucinda Jenkins Haley, Young, Clement, Rivers & Tisdale, Charleston, South Carolina;  John Jay Myers, Eckert, Seamans, Cherin & Mellott, Pittsburgh, Pennsylvania, for Appellee.
D.S.C.
AFFIRMED.
OPINION
Before HALL, MURNAGHAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Gwendolyn L. Grooms appeals the district court's orders granting summary judgment to the Defendant and denying her motion for reconsideration in her civil action brought under the Age Discrimination in Employment Act, 29 U.S.C.A. §§ 621-634 (West 1985 & Supp. 1992), and various state law claims.  Our review of the record and the district court's opinions discloses no abuse of discretion and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Grooms v. Mobay Chemical Corp., No. CA-88-2237-2-18 (D.S.C. Aug. 19 and Dec. 10, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We also deny Grooms's motion for appointment of counsel